Norton, J.
The petition in .this case, which was .filed in the circuit court of Jackson county, declares upon six special tax bills amounting in the aggregate to $130.32, exclusive of interest, and on the trial plaintiff obtained judgment, from which the defendant has appealed to this court.
The controlling question in the case is: Did- the •circuit court have jurisdiction over such a suit ? In the case of Williams v. Payne, 80 Mo. 409, which followed the case of Stamps v. Bridwell, 57 Mo. 22, it was held in suits upon special tax bills originating under the charter of the City of Kansas, that the recorder of said city and the justices of the peace had exclusive jurisdiction when the tax bill sued upon did not exceed three hundred dollars. If the opinion in that case and the one upon which it is based are to be adhered to the question propounded must be answered in the negative. On a reconsideration of the question involved, the various provisions of the city charter and the other ruling, of this court, which will be adverted to in this opinion, we have reached the conclusion that the jurisdiction of the circuit court of Jackson county in suits to recover such tax bills is exclusive when the amount sued for exceeds three hundred dollars, and that its jurisdiction is concurrent with that of the recorder and justices of the peace when the amount sued for is three hundred dollars, or *483less than three hundred dollars, and that the rule announced in the cases above referred to should be no longer adhered to.
The case of the State ex rel. Renick v. St. Louis County Court, 38 Mo. 403, establishes the principle that when a court originally possesses and exercises jurisdiction over a subject its authority to proceed will not be divested or impaired by any subsequent legislative enactment, unless express prohibitory words are used. In the opinion the case of Commonwealth v. Hudson, 11 Gray 65, was approvingly quoted, where it is said that the jurisdiction conferred upon the court of common pleas in certain criminal cases was not ousted by a subsequent statute, which enacted that justices of the peace should have jurisdiction of all offences of the kind designated, the jurisdiction, of which had before been exercised by the common pleas court. It was contended in that case that the subsequent enactment vested the exclusive jurisdiction over such offences in justices of . the peace. Shaw, C. J., in disposing of the question said: “Taking the language of the statute as it is, what is the effect of this section % Before this statute, the court of common pleas had jurisdiction over this subject matter. Is that jurisdiction.' taken away % It is no answer to say that another tribunal has- jurisdiction, for that is very common. It is in such case concurrent ju- ■ risdiction, whether so called' in the statute-or not. Then, is the jurisdiction of the common pleas which it had before, taken away % There must be words of limitation to take it away; either by using the word ‘ exclusive, ’ or by repealing the former act giving jurisdiction, by which it may appear that the legislature intended not only to confer jurisdiction on justices of the peace, but also to take away the other jurisdiction.”
Section four of the charter of the City - of Kansas (Laws 1875, p. 252), after declaring that special tax-bills shall be a lien on the property described, provides that “ every such tax bill and the lien thereof shall be as*484signable and any such tax bill with interest * * * may be collected by suit by the contractor to whom issued in his own name or by an assignee thereof, in his name, in any court of competent jurisdiction.” See also, Stewart v. Caldwell, 54 Mo. 536, and Primm v. Raboteau, 56 Mo. 407. It is clear that under the provision above quoted the circuit court of Jackson county was a court, of competent jurisdiction to entertain suits on any such tax bill, without reference to amount, and was the only court under the provision above quoted, considered by itself, which could exercise jurisdiction in such cases, with the exception of the special law and equity court then in existence. The subsequent provision contained in the same section, which declares that “when the amount due on any tax bill does not exceed three hundred dollars suit may be brought thereon before the recorder of the city, or any justice of the peace in said city, as in other civil cases, ’ cannot have the effect under the ruling and reasoning in the case of State ex rel. Renick v. St. Louis Co. Court, supra, to-make the jurisdiction of the recorder or justices of the peace in tax bill suits, when the amount sued for is three hundred dollars and less, exclusive, but only has the effect in such cases to make the jurisdiction of the circuit court .concurrent instead of exclusive, as it would have been, but for the permission given to bring such suits before a recorder or a justice of the peace.
The whole section taken together discloses a legislative intent to require all suits founded on tax bills, amounting to more than three hundred dollars, to be-brought in the circuit court, and to permit or allow suits on tax bills, amounting to three hundred dollars and less, to be brought before the recorder or justices-of the peace, or in the circuit court, as the owner-thereof might elect.
The objection to the validity of the taxbill, based upon alleged non-conformity of the ordinance with the charter, is too technical and unsubstantial to require *485consideration. Upon the whole record the ;j ndgment is for the right party and it is hereby affirmed.
All concur.